        Case 1:17-cv-02989-AT Document 766 Filed 08/06/20 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.
                                              FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


 STATE DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
    RELATED TO PLAINTIFFS’ MOTIONS FOR PRELIMINARY
                      INJUNCTION

      Defendants Secretary of State Brad Raffensperger, the State Election

Board, and the State Election Board Members (collectively, “State

Defendants”) submit this brief Notice of Supplemental Authority (“Notice) to

note the recent decisions by the United States Supreme Court staying

multiple district courts’ preliminary injunctions related to election practices

and procedures. As further explained, these cases demonstrate that this

Court should deny Plaintiffs’ third set of Motions for Preliminary Injunction

[Docs. 619, 640].

      On June 15, 2020, the United States District Court for the Northern

District of Alabama issued a preliminary injunction covering the forthcoming
        Case 1:17-cv-02989-AT Document 766 Filed 08/06/20 Page 2 of 6




primary runoff election set to occur on July 14, 2020. The preliminary

injunction prohibited (1) the Alabama Secretary of State from interfering

with “curbside voting” schemes devised by county election officials in the

wake of the COVID-19 pandemic; and (2) local election officials from

enforcing certain Alabama election laws related to absentee voting. People

First of Ala. v. Merrill, 2020 U.S. Dist. LEXIS 104444, *87–90 (N.D. Ala.,

June 15, 2020).

      The Defendants appealed and filed an emergency motion to stay the

preliminary injunction pending the outcome of the appeal. People First of Ala.

v. Sec’y of State for Ala., 2020 U.S. App. LEXIS 19850, *10–11 (11th Cir. June

25, 2020) (Rosenbaum, concurring). The Eleventh Circuit did not reach the

issue on the merits, instead denying the defendants’ emergency motion.

      On July 2, 2020, the Supreme Court unanimously stayed the district

court’s order “pending disposition of the appeal in the United States Court of

Appeals for the Eleventh Circuit and disposition of the petition for a writ of

certiorari, if such writ is timely sought.” Merrill v. People First of Ala., 2020

U.S. LEXIS 3541, *1 (U.S., July 2, 2020). This unanimous decision to stay an

underlying preliminary injunction tracks a consistent series of Supreme

Court decisions requiring district courts to proceed circumspectly when

ordering preliminary injunctive relief in close proximity to elections: “This

                                       -2-
        Case 1:17-cv-02989-AT Document 766 Filed 08/06/20 Page 3 of 6




Court has repeatedly emphasized that lower federal courts should not alter

the election rules on the eve of an election.” Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020), citing Purcell v.

Gonzalez, 549 U. S. 1 (2006) (per curiam).

      The U.S. Supreme Court also recently stayed a district-court order

making significant changes to election processes for November related to

ballot initiatives, with the Chief Justice noting the need for “clear and

administrable guidelines from the courts.” Little v. Reclaim Idaho, No.

20A18, 2020 U.S. LEXIS 3585, at *2 (U.S. July 30, 2020). Accord Republican

Nat’l Comm., 140 S. Ct. at 1207; Purcell, 549 U. S. 1; Frank v. Walker, 574

U.S. 929 (2014); Veasey v. Perry, 574 U.S. 951 (2014); Tex. Democratic Party

v. Abbott, 140 S. Ct. 2015 (2020); Thompson v. DeWine, No. 19A1054, 2020

U.S. LEXIS 3376, at *1 (U.S. June 25, 2020).

                                CONCLUSION

      In light of recent Supreme Court authority cautioning against court-

ordered changes to election processes, particularly when Plaintiffs’ proposed

changes involve significant modifications to the election system and would

occur on the eve of the election itself, this Court should deny the Plaintiffs’

respective preliminary injunction motions.




                                       -3-
 Case 1:17-cv-02989-AT Document 766 Filed 08/06/20 Page 4 of 6




Respectfully submitted this 6th day of August, 2020.

                       Vincent R. Russo
                       Georgia Bar No. 242628
                       vrusso@robbinsfirm.com
                       Josh Belinfante
                       Georgia Bar No. 047399
                       jbelinfante@robbinsfirm.com
                       Carey A. Miller
                       Georgia Bar No. 976240
                       cmiller@robbinsfirm.com
                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Brian E. Lake
                       Georgia Bar No. 575966
                       blake@robbinsfirm.com
                       Robbins Ross Alloy Belinfante Littlefield LLC
                       500 14th Street, N.W.
                       Atlanta, Georgia 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3250

                       /s/Bryan P. Tyson
                       Bryan P. Tyson
                       Georgia Bar No. 515411
                       btyson@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Diane F. LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       Loree Anne Paradise
                       Georgia Bar No. 382202
                       lparadise@taylorenglish.com
                       TAYLOR ENGLISH DUMA LLP

                              -4-
Case 1:17-cv-02989-AT Document 766 Filed 08/06/20 Page 5 of 6




                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -5-
        Case 1:17-cv-02989-AT Document 766 Filed 08/06/20 Page 6 of 6



                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF SUPPLEMENTAL

AUTHORITY RELATED TO PLAINTIFFS’ MOTION FOR

PRELIMINARY INJUNCTION has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                     -6-
